[Cite as State v. Davenport, 2022-Ohio-165.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-L-045

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

MALIK A. DAVENPORT,
                                                   Trial Court No. 2019 CR 000044
                 Defendant-Appellant.


                                               OPINION

                                      Decided: January 24, 2022
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Edward M. Heindel, 2200 Terminal Tower, 50 Public Square, Cleveland, OH 44113 (for
Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Malik A. Davenport, appeals the judgment sentencing him to an

aggregate prison term of ten years. We affirm.

        {¶2}     In 2019, Davenport was indicted on the following six charges: (1) discharge

of firearm on or near prohibited premises, a felony of the third degree, in violation of R.C.

2923.162(A)(3), with an attendant firearm specification pursuant to R.C. 2941.145; (2&3)

two counts of improperly discharging a firearm at or into a habitation or school safety

zone, a felony of the second degree, in violation of R.C. 2923.161(A)(1), with attendant
firearm specifications pursuant to R.C. 2941.145; (4) tampering with evidence, a felony

of the third degree, in violation of R.C. 2921.12(A)(1), with an attendant firearm

specification pursuant to R.C. 2941.141; (5) having weapons while under disability, a

felony of the third degree, in violation of R.C. 2923.13(A)(2); (6) felonious assault, a felony

of the second degree, in violation of R.C. 2903.11(A)(2), with an attendant firearm

specification pursuant to R.C. 2941.145.

       {¶3}    The charges arose from allegations that, in the early afternoon of December

27, 2018, Davenport fired multiple shots toward a vehicle driving on the roadway outside

of his home.     Three bullets entered the vehicle, and two bullets entered separate

residences across the street. No physical injuries were sustained.

       {¶4}    Pursuant to a plea agreement, Davenport pleaded guilty to count two, which

pertained to the shot fired into one residence; count three, which pertained to the shot

fired into the other residence; and count six, which pertained to the shooting of the vehicle;

together with the firearm specifications attendant to the third and sixth counts. The state

agreed to move to dismiss the remaining counts at sentencing.            The court accepted

Davenport’s pleas and referred the matter to the probation department for a presentence

investigation and report, victim impact statement, drug and alcohol evaluation, and

psychological exam.

       {¶5}    At sentencing, the trial court sentenced Davenport to a prison term of four

years on count two, four years on count three, and four years on count six, to be served

concurrently, in addition to a three-year mandatory prison term on the firearm

specification attendant to count three and a three-year mandatory prison term on the

firearm specification attendant to count six, to be served consecutively to each other and

                                              2

Case No. 2021-L-045
to the terms imposed on the underlying offenses, for an aggregate prison term of ten

years.

         {¶6}   In his first assigned error, Davenport contends:

         {¶7}   “The trial court erred when it failed to make the required consecutive

sentence findings prior to imposing consecutive sentences.”

         {¶8}   Davenport argues that because the trial court did not make the consecutive

sentence findings required under R.C. 2929.14(C)(4), his sentence is contrary to law.

         {¶9}   R.C. 2953.08(G)(2) provides our standard of review for felony sentences:

                The court hearing an appeal under division (A), (B), or (C) of
                this section shall review the record, including the findings
                underlying the sentence or modification given by the
                sentencing court.

                The appellate court may increase, reduce, or otherwise
                modify a sentence that is appealed under this section or may
                vacate the sentence and remand the matter to the sentencing
                court for resentencing. The appellate court’s standard for
                review is not whether the sentencing court abused its
                discretion.     The appellate court may take any action
                authorized by this division if it clearly and convincingly finds
                either of the following:

                (a) That the record does not support the sentencing court’s
                findings under division (B) or (D) of section 2929.13, division
                (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
                2929.20 of the Revised Code, whichever, if any, is relevant;

                (b) That the sentence is otherwise contrary to law.

         {¶10} R.C. 2929.14(C)(4) provides that the trial court must make certain findings

in order to impose consecutive sentences for convictions of multiple offenses. Here,

Davenport argues that his sentences are contrary to law because the trial court did not

make the R.C. 2929.14(C)(4) findings at sentencing or in the sentencing entry when

ordering consecutive service on the sentences for the specifications.
                                                3

Case No. 2021-L-045
       {¶11} Here, however, consecutive service was not imposed pursuant to R.C.

2929.14(C)(4) but, instead, pursuant to R.C. 2929.14(B)(1) and (C)(1).

       {¶12} R.C. 2929.14(B)(1)(a)(ii) provides:

              Except as provided in division (B)(1)(e) of this section, if an
              offender who is convicted of or pleads guilty to a felony also
              is convicted of or pleads guilty to a specification of the type
              described in section 2941.141, 2941.144, or 2941.145 of the
              Revised Code, the court shall impose on the offender * * * [a]
              prison term of three years if the specification is of the type
              described in division (A) of section 2941.145 of the Revised
              Code that charges the offender with having a firearm on or
              about the offender’s person or under the offender’s control
              while committing the offense and displaying the firearm,
              brandishing the firearm, indicating that the offender
              possessed the firearm, or using it to facilitate the offense[.]

       {¶13} R.C. 2929.14(B)(1)(b) provides the general rule that, “[e]xcept as provided

in division (B)(1)(g) of this section, a court shall not impose more than one prison term on

an offender under division (B)(1)(a) of this section for felonies committed as part of the

same act or transaction.” Assuming for purposes of discussion that Davenport’s felonies

were “committed as part of the same act or transaction,” the exception in division (B)(1)(g)

provides:

              If an offender is convicted of or pleads guilty to two or more
              felonies, if one or more of those felonies are * * * felonious
              assault * * *, and if the offender is convicted of or pleads guilty
              to a specification of the type described under division (B)(1)(a)
              of this section in connection with two or more of the felonies,
              the sentencing court shall impose on the offender the prison
              term specified under division (B)(1)(a) of this section for each
              of the two most serious specifications of which the offender is
              convicted or to which the offender pleads guilty and, in its
              discretion, also may impose on the offender the prison term
              specified under that division for any or all of the remaining
              specifications.



                                              4

Case No. 2021-L-045
      {¶14} Accordingly, because Davenport pleaded guilty to felonious assault, the trial

court was required to impose sentence on both specifications.           With respect to

consecutive service, R.C. 2929.14(C)(1)(a) provides:

             Subject to division (C)(1)(b) of this section, if a mandatory
             prison term is imposed upon an offender pursuant to division
             (B)(1)(a) of this section for having a firearm on or about the
             offender’s person or under the offender’s control while
             committing a felony, * * * the offender shall serve any
             mandatory prison term imposed under [division (B)(1)(a)]
             consecutively to any other mandatory prison term imposed
             under [division (B)(1)(a)], * * * consecutively to and prior to
             any prison term imposed for the underlying felony pursuant to
             division (A), (B)(2), or (B)(3) of this section or any other
             section of the Revised Code, and consecutively to any other
             prison term or mandatory prison term previously or
             subsequently imposed upon the offender.

      {¶15} Thus, consecutive service for each of the firearm specifications was

mandated by statute. Davenport’s argument that the trial court was required to make

findings under R.C. 2929.14(C)(4) is misplaced, as that division “applies to ‘multiple

prison terms [that] are imposed on an offender for convictions of multiple offenses[.]’”

(Emphasis sic.) State v. Nitsche, 2016-Ohio-3170, 66 N.E.3d 135, ¶ 55 (8th Dist.),

quoting R.C. 2929.14(C)(4).     “A specification is a sentencing enhancement, not a

separate criminal offense. Thus, ‘[b]y its own terms, R.C. 2929.14(C)(4) does not apply

to penalty enhancing specifications.’” Nitsche at ¶ 55, quoting State v. James, 2015-Ohio-

4987, 53 N.E.3d 770, ¶ 47 (8th Dist.). Moreover, R.C. 2929.14(C)(4), a general statutory

provision regarding consecutive service, gives way to the more specific statutory

provisions mandating consecutive service. See State v. Prisby, 11th Dist. Portage No.

2017-P-0012, 2017-Ohio-9340, ¶ 8 (“specific sentencing provisions are controlling over

general sentencing statutes dealing with the same subject”). (Citation omitted.)

                                            5

Case No. 2021-L-045
       {¶16} Therefore, the trial court was not required to make the findings under R.C.

2929.14(C)(4) prior to imposing consecutive service for the sentences on the

specifications.

       {¶17} Accordingly, Davenport’s first assigned error is without merit.

       {¶18} In his second assigned error, Davenport argues:

       {¶19} “The trial court erred by finding that the charges were not allied offenses of

similar import.”

       {¶20} R.C. 2941.25 governs the imposition of punishment for multiple offenses:

              (A) Where the same conduct by defendant can be construed
              to constitute two or more allied offenses of similar import, the
              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant’s conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in
              two or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the
              indictment or information may contain counts for all such
              offenses, and the defendant may be convicted of all of them.

       {¶21} “Under R.C. 2941.25(B), a defendant whose conduct supports multiple

offenses may be convicted of all the offenses if any of the following is true: (1) the conduct

constitutes offenses of dissimilar import, (2) the conduct shows that the offenses were

committed separately, or (3) the conduct shows that the offenses were committed with

separate animus.” State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

paragraph three of the syllabus. “When a defendant’s conduct victimizes more than one

individual, the harm of one individual is separate, discrete, and identifiable from the harm

suffered by another individual.” State v. Jameson, 11th Dist. Ashtabula No. 2014-A-0069,

2015-Ohio-4634, ¶ 17, citing Ruff at ¶ 26. “In other words, each separate offense with a

                                              6

Case No. 2021-L-045
different victim represents a crime of dissimilar import.” Jameson at ¶ 17, citing Ruff at ¶

26. “Under R.C. 2941.25(B), offenses of dissimilar import cannot merge, as a matter of

law.” (Emphasis sic.) Jameson at ¶ 17, citing Ruff at ¶ 25.

       {¶22} Here, the counts to which Davenport pleaded each pertained to a separate

victim, the two neighbors across the street, whose homes were shot, and the passing

motorist, whose vehicle was shot. Davenport maintains that shooting several shots in

succession constituted a single action. Even were this court to agree that Davenport’s

conduct constituted a single action, because the shots involved in the offenses here

pertained to separate victims, the offenses could not merge as a matter of law. See State

v. Stanifer, 11th Dist. Geauga No. 2016-G-0085, 2017-Ohio-2721, ¶ 88, quoting State v.

Swiergosz, 197 Ohio App.3d 40, 2012-Ohio-830, 965 N.E.2d 1070, ¶ 40 (6th Dist.)

(“‘Although a defendant may have a single goal, if he commits multiple offenses, or even

the same offense, against different victims during the same course of conduct, the

offenses are not allied and could be separately punished.’”).

       {¶23} Therefore, Davenport’s second assigned error lacks merit.

       {¶24} The judgment is affirmed.




CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                             7

Case No. 2021-L-045